Citation Nr: 1719990	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-30 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction secondary to diabetes mellitus, type II. 

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus. 

4.  Entitlement to a disability rating greater than 30 percent for dislocation, left hip with chip fracture and traumatic arthritis.

5.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty in the United States Army from February 1966 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2011, April 2013, and April 2014 issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia and Huntington, West Virginia.  

In a March 2017 written submission, the Veteran canceled a scheduled Central Office Board hearing and requested that the Board adjudicate his pending appeal.  


FINDING OF FACT

The Veteran's erectile dysfunction is not proximately due to or aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for a erectile dysfunction are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated July 26, 2010 and October 21, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the AOJ obtained VA medical opinion in March 2011.  The examination report is thorough and adequate, and thus is sufficient to base a decision as well as address service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  The Veteran has not alleged any prejudice caused by a deficiency in the examination here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  The appeal will be based on the evidence of record.  

Law and Analysis

The Veteran seeks service connection for erectile dysfunction that he contends was caused, or made worse, by his service-connected diabetes mellitus.  Although he appears to have limited his argument to principles of secondary service connection, direct service connection was also considered by the RO during the course of this appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Unfortunately, the Board finds that while the Veteran has a diagnosis of erectile dysfunction, he is not entitled to service connection on a secondary basis because the record lacks evidence that his service-connected diabetes mellitus, type II, proximately caused or aggravates his erectile dysfunction.  

During a VA examination in March 2011, for diabetes mellitus, the Veteran stated that he slowly started noticing erectile dysfunction and inability to sustain an erection in 2003.  He was placed on medication, which has helped significantly.  The examiner determined that the erectile dysfunction was not a complication of the Veteran's diabetes.  He explained that the onset of the erectile dysfunction was years before diabetes was even mentioned or diagnosed and that the Veteran denied that it has worsened/increased since the diagnosis of diabetes.  Rather the most likely etiology of the Veteran's erectile dysfunction was vascular disease possibly due to smoking. 

Based on the foregoing, the Board finds that service connection for erectile dysfunction is not warranted.  The single medical opinion on file fails to support the Veteran's claim and is highly probative as it is based upon a review of the claims file and supported by an expressed rationale.  The VA examiner considered the onset and course of the Veteran's erectile dysfunction, the results of clinical evaluation, and considered other factors predisposing him to erectile dysfunction as reasoning for why it was less likely than not the Veteran's service-connected diabetes mellitus plays any role in the development or chronic worsening of the erectile dysfunction, There are no favorable competent opinions of record, and no other medical evidence of record suggests such a relationship.  

Absent evidence of a nexus between the claimed erectile dysfunction and the service-connected diabetes mellitus, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra; see also, Wallin, Reiber, supra.

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of erectile dysfunction, the Board notes that service treatment records fail to reveal any signs or symptoms suggestive of erectile dysfunction prior to his separation from service in April 1970.  There is also no evidence of erectile dysfunction in the immediate years after separation.  The earliest relevant medical evidence is found in VA clinical records dated in 2003, 33 years after his separation from service.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran). 

Furthermore, there is no competent evidence linking erectile dysfunction to the Veteran's military service many years earlier and he has not submitted any medical opinion that relates it to service/events therein.

To the extent the Veteran's statements purport to provide a nexus opinion between his erectile dysfunction and service-connected diabetes mellitus and/or military service, the Board notes determining such etiology (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the complexities of the genitourinary system, the various causes of erectile dysfunction, and the impact diabetes mellitus may have on such a diagnosis, and so is beyond the scope of knowledge of a lay person.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his erectile dysfunction, the probative value of his opinion is outweighed by that of the VA examiner, who clearly has the expertise, training and education to address such etiology.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for erectile dysfunction is denied.  


REMAND

The Veteran is seeking service connection for peripheral neuropathy of the lower extremities that he contends was caused, or made worse, by his service-connected diabetes mellitus.  The Board finds that the evidence currently of record is insufficient to decide the claim and that further evidentiary development is therefore needed before a decision can be reached on the merits.

Upon examination in January 2013, the VA examiner diagnosed bilateral lower extremity peripheral neuropathy, which he attributed to the Veteran's nonservice-connected rheumatoid arthritis.  When examined by VA in January 2013, the examiner ultimately concluded that the Veteran's peripheral neuropathy was not related to his diabetes mellitus, but rather was more likely attributable to his non service-connected rheumatoid arthritis.  However the examiner did no sufficiently address the question of whether the Veteran has additional disability resulting from aggravation of the peripheral neuropathy by the service-connected diabetes mellitus.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, an additional opinion is needed.

The Veteran is also seeking a higher disability rating for his service-connected left hip disability.  The record indicates that she was most recently afforded a VA examination in March 2014.  However, during the pendency of the appeal, and since that VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Critically, this type of joint testing was not accomplished during the Veteran's the March 2014 VA examination; accordingly, further VA examination is warranted.  

Finally since the Veteran's disability picture is unresolved, the claim for SMC is inextricably intertwined with the service connection and increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, adjudication of SMC must be deferred until after completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain any outstanding VA treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination of his peripheral neuropathy.  The electronic claims file should be made available for review in connection with this examination and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies (e.g., EMG and other neurological testing) should be performed, and the examiner should review such results prior to completing the report. 

The examiner should then address the question of whether it is at least as likely as not (a 50 percent probability, or greater) any diagnosed peripheral neuropathy is (a) caused by, or (b) aggravated (i.e., permanently worsened beyond its normal progression) by his service-connected diabetes mellitus. If no aggravation is found, the examiner should specifically indicate so and explain why that is.

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  The examiner must also consider the Veteran's lay testimony in addition to the documentary evidence of record.

3.  Then schedule the Veteran for a VA examination of the service-connected dislocation, left hip with chip fracture and traumatic arthritis.  The electronic claims file should be made available for review in connection with this examination and a notation that this record review took place should be included in the evaluation report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).

The examiner should also provide findings (expressed in degrees, with standard ranges provided for comparison purposes) as to the range of motion of the left hip, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  If the examiner is unable to conduct this testing or concludes that such testing is unnecessary in this case, he or she should clearly explain why this is so for each test that is not performed.  Comparison to the right hip should be made if it is undamaged.

He/She should also report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the hip is used repeatedly over a period of time.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether pain causes effective functional ankylosis.  

The examiner should describe all pertinent symptomatology and findings associated with the Veteran's dislocation, left hip with chip fracture and traumatic arthritis.  He/She should also indicate whether impairment of the thigh, hip flail joint, impairment of the femur is present, in accordance with the criteria set out in 38 C.F.R. § 4.71a, Diagnostic Codes 5253-5255.  The examiner should discuss the degree to which the Veteran's dislocation, left hip with chip fracture and traumatic arthritis would impair his ability to be employed.

4.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


